Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mierzwa Kevin (Reg. No 38049) on 1/19/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method of mitigating effects of delay due to time it takes an electronic control unit to perform an authenticated boot by which the electronic control unit authenticates operational firmware stored in flash memory of the electronic control unit and then executes the operational firmware only after successfully authenticating it, the method comprising:
	having the electronic control unit perform a contingent boot in parallel with performing the authenticated boot upon initialization of the electronic control unit;
	providing contingent boot firmware that does not have the capability to write to flash;
in having the electronic control unit perform the contingent boot, having the electronic control unit execute the contingent boot firmware having functionality that is limited to having the electronic control unit send within a predetermined period of time a message onto a data communication bus to which the electronic control unit is coupled; and
in having the electronic control unit perform the authenticated boot, having the electronic control unit authenticate initial firmware of the operational firmware and upon successful authentication of the initial firmware, having the electronic control unit execute the initial firmware and terminate the contingent boot.

2.	(Cancelled) 

3.	(Currently Amended) The method of claim [[2]] 1 wherein executing the contingent boot firmware includes executing the contingent boot firmware without authenticating it.
…
6.	(Currently Amended) An automotive vehicle, comprising:
at least one electronic control unit configured to perform a contingent boot and also to perform an authenticated boot, the electronic control unit having flash memory, the flash memory having therein operational firmware;
the electronic control unit configured to perform the contingent boot and the authenticated boot in parallel when the electronic control unit is initialized;
the electronic control unit configured to perform the contingent boot by executing contingent boot firmware stored in memory of the electronic control unit where the contingent boot firmware does not have the capability to write to flash and has functionality that is limited to the electronic control unit sending within a predetermined period of time a message onto a data communication bus to which the electronic control unit is coupled; and
the electronic control unit configured to perform the authenticated boot by authenticating initial firmware of the operational firmware and upon successful authentication of the initial firmware, the electronic control unit configured to execute the initial firmware and terminate the contingent boot.

7.	(Cancelled)
…

Reasons for Allowance
Claims 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
CHOI et al. (United States Patent Application Publication US 2008/0215872) teaches method of booting electronic device and authenticating boot of electronic device simultaneously. However, CHOI does not teach a contingent boot firmware that does not have the capability to write to flash and has functionality that is limited to the electronic control unit sending within a predetermined period of time a message onto a data communication bus to which the electronic control unit is coupled.
Klein (United States Patent Application Publication US 2015/0006873) teaches providing contingent boot firmware that does not have the capability to wire to flash. However, Klein does not teach the contingent boot firmware that has functionality that is limited to the electronic control unit sending within a predetermined period of time a message onto a data communication bus to which the electronic control unit is coupled.
Spangler et al. (United States Patent US 8386763) teaches the authenticated boot, having the electronic control unit authenticate initial firmware of the operational firmware and upon successful authentication of the initial firmware, having the electronic control unit execute the initial firmware. Spangler teaches verifying a stage of boot code and performing a verification on a subsequent state during a sequence of boot stages. However, Spangler does not teach the contingent boot firmware that has functionality that is limited to the electronic control unit sending within a predetermined period of time a message onto a data communication bus to which the electronic control unit is coupled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.K./Examiner, Art Unit 2187  

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187